

Exhibit 10.1


AMENDMENT NO. 3
TO
TERM LOAN AGREEMENT




This AMENDMENT NO. 3 TO TERM LOAN AGREEMENT (this “Amendment”) is dated to be
effective as of May 1, 2006, and is entered into between NUWAY MEDICAL, INC., a
corporation organized under the laws of the state of Delaware (the “Borrower”),
and AUGUSTINE II, LLC, a limited liability company formed under the laws of the
State of Delaware (the “Lender”).
BACKGROUND:


Borrower and Lender are parties to that certain Term Loan Agreement dated as of
June 10, 2003, as amended by that certain Amendment No. 1 to Term Loan Agreement
dated effective March 30, 2004, and as amended by that certain Amendment No. 2
to Term Loan Agreement dated effect July 29, 2005 (the Term Loan Agreement, as
so amended, the “Agreement”). Pursuant to the Agreement, Borrower and Lender
have also entered into that certain Pledge Agreement dated as of June 10, 2003
(the “Pledge Agreement”), and Borrower previously has delivered to Lender an
Amended and Restated Convertible Term Note, a Second Amended and Restated
Convertible Term Note (the “Existing Note”) an Amended and Restated Warrant to
Purchase Common Stock No. AG-1, dated March 30, 2004, and a second Warrant to
Purchase Common Stock No. AG-II dated July 29, 2005 (collectively, the “Existing
Warrants”), (the Pledge Agreement, Existing Note and Existing Warrants, together
with the Agreement, the “Loan Documents”). Borrower has requested that Lender
extend the maturity date of the term loan evidenced by the Loan Documents.


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Agreement.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged:


1. Extension of Maturity Date. The Term Loan Maturity Date is hereby extended to
May 1, 2007, and the last sentence of Section 1.2 of the Agreement is amended
accordingly.


2. Amended Note. The Existing Note shall be replaced by the Third Amended and
Restated Term Note in the form attached hereto as Exhibit A (the “Third Amended
Note”), and upon delivery of the executed Amended Note to Lender, Lender shall
deliver the Existing Note to Borrower. Thereafter, all references in the
Agreement to “Term Note” shall be deemed to be references to the Amended Note.





 
4

--------------------------------------------------------------------------------

 

3. Representations, Warranties and Covenants.


The representations of Borrower in the Agreement and the other Loan Documents,
as amended hereby, are true and correct as of the date hereof as though each of
said representations and warranties was made on the date hereof except for those
representations and warranties which are made as of a specified date in the
applicable Loan Document.


4. Amendment Supplementary. This Amendment, the Second Amended Note and the
Second Warrant are supplementary to the Loan Documents. All of the provisions of
the Loan Documents, including without limitation the right to declare principal
and accrued interest due for any cause specified in the Loan Documents, shall
remain in full force and effect except as expressly modified. The Agreement and
the other Loan Documents and all rights and powers created thereby and
thereunder or under such other documents are in all respects ratified and
confirmed. From and after the date hereof, the Agreement and the other Loan
Documents shall be deemed to be amended and modified as herein provided, but,
except as so amended and modified, the Agreement and the other Loan Documents
shall continue in full force and effect and the Agreement, the other Loan
Documents, this Amendment, the Second Amended Note and the Second Warrant shall
be read, taken and construed as one and the same instrument. On and after the
date hereof, any references in the Loan Documents to the Agreement shall mean
the Agreement as amended hereby, any references to the Note shall mean the
Second Amended Note and any references to the Warrant shall mean the Existing
Warrant and the Second Warrant.


5. Waiver of Claims. Borrower hereby acknowledges, agrees and affirms that it
possesses no claims, defenses, offsets, recoupment or counterclaims of any kind
or nature against or with respect to the enforcement of the Agreement, or any
other Loan Document or any amendments thereto (collectively, the "Claims"), nor
does Borrower now have knowledge of any facts that would or might give rise to
any Claims. If facts exist as of the date of this Amendment which would or could
give rise to any Claim against or with respect to the enforcement of the
Agreement, or any other Loan Document, as amended by the amendments and/or
restatements thereto, Borrower hereby unconditionally, irrevocably and
unequivocally waives and fully releases any and all such Claims as if such
Claims were the subject of a lawsuit, adjudicated to final judgment from which
no appeal could be taken and therein dismissed with prejudice. In furtherance of
the intention of the parties, Borrower hereby expressly waives any and all
rights conferred upon it by the provisions of any applicable law which would
provide that "A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release which, if known by him, must have materially affected his settlement
with the debtor.” Borrower hereby understands and acknowledges the significance
and consequences of the foregoing release and waiver.


6. Representation by Counsel. Borrower hereby represents that it has been
represented by competent counsel of its choice in the negotiation and execution
of this Amendment; that it has read and fully understands the terms hereof, that
Borrower and its counsel have been afforded an opportunity to review, negotiate
and modify the terms of this Amendment, and that it intends to be bound hereby.



 
5

--------------------------------------------------------------------------------

 

7. Counterparts. This Amendment may be executed in one or more counterparts,
which counterparts, when taken together and collated shall constitute one
agreement.



IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to Term Loan
Agreement to be duly executed effective as of the day and year first above
written.


NUWAY MEDICAL, INC.




By:     /s/ Dennis Calvert_________
                           Dennis Calvert, President




AUGUSTINE II, LLC



 
By:
AUGUSTINE CAPITAL
MANAGEMENT, L.L.C., its
manager



By: /s/ Thomas F. Duszynski____


Its: ____Manager/Member_____
 
                                                  10/18/06
 



 
6

--------------------------------------------------------------------------------

 
 